DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2021 was filed, and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1, 3, 4, 10, 11, 12, 18, 20 have been amended.

Terminal Disclaimer
The terminal disclaimer filed on 12/11/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No.10631298 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pages 12 – 16, filed 12/11/2020, with respect to Claims 1 – 20 have been fully considered and are persuasive.  The rejection of Claims 1 – 20 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 	The reasons for allowance of the claims is clear from the written record of prosecution; wherein attention is specifically drawn to the amendment (of Independent  Claims 1, 10, 18) and Remarks/arguments filed by the applicant on 12/11/2020. See pages 12 to 16, of the Remarks/amendment.
 	The prior art of the reference being relied upon and made of record, in single or in combination, does not disclose explicitly the limitations of:

“wherein information relating to a maximum cache capacity of the first device is carried in the one or more channel reservation frames and the information is used to determine a latest time for receiving the ACK indicating receipt of the data” as disclosed in Claim 1.

“wherein information relating to a maximum cache capacity of the first device is carried in the channel reservation frame; determining, by the second device, a latest time for sending the ACK to the first device in response to receiving the data, wherein the determination is based on the information related to the maximum cache capacity” as disclosed in Claim 10.

“wherein information relating to a maximum cache capacity of the first device is carried in the one or more channel reservation frames for use by the second device to determine a latest time for sending the ACK to the first device indicating receipt of the data” as disclosed in Claim 18.

Additionally, all of the further limitations in Claims 2 – 9, 11 – 17, 19 – 20 are allowable, since the Claims are dependent upon Independent Claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung-Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW C LEE/Examiner, Art Unit 2411                                                                                                                                                                                                        <2Q21::01-05_03-30_21>
/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411